Exhibit 10.1


EPR PROPERTIES
ANNUAL PERFORMANCE-BASED INCENTIVE PLAN
1.    GENERAL.    The purposes of the EPR Properties Annual Performance-Based
Incentive Plan (the “Plan”) are to attract and retain highly-qualified
executives by providing appropriate performance-based incentive awards. EPR
Properties (the “Company”) intends that certain performance-based compensation
under the Plan will qualify for a deduction under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”) with respect to certain Covered
Employees.
2.    DEFINITIONS.
“Award” means an annual incentive award granted pursuant to this Plan, the
payment of which shall be contingent upon the attainment of Performance Goals
with respect to a Plan Year, unless otherwise determined by the Committee.
“Board” means the Board of Trustees of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation and Human Capital Committee of the Board. The
Committee, if appointed by the Board, shall consist of two or more persons each
of whom is an “outside director” within the meaning of Section 162(m) of the
Code.
“Common Share” means the common shares of beneficial interest, $0.01 par value
per share, of the Company.
“Covered Employee” has the meaning set forth in Section 162(m)(3) of the Code.
“Fair Market Value” per share as of a particular date means the last reported
sale price (on the day immediately preceding such date of a Common Share on the
New York Stock Exchange (or any other exchange or national market system upon
which price quotations for the Company’s Common Shares are regularly
available)).
“Participant” means, for any Plan Year, a key employee of the Company or a
Subsidiary who has been designated by the Committee to participate in the Plan
for such year. If a key employee becomes a Participant other than at the
beginning of a Plan Year, the Committee may establish a target Award for such
Participant and such Participant is eligible to earn a prorated Award for such
year.
“Performance Goals” means the criteria and objectives that must be met during
the Plan Year as a condition of the Participant’s receipt of payment with
respect to an Award, as described in Section 3 hereof.
“Plan Year” means the period beginning on January 1 and ending on December 31 of
each calendar year the Plan is in effect.
“Subsidiary” means any subsidiary of the Company which has been approved for
participation in the Plan by the Committee so that its executives may be
selected for participation in the Plan.
3.    PERFORMANCE GOALS.
(a)    Performance Goals for each Plan Year shall be established by the
Committee not later than the latest permissible date under Section 162(m) of the
Code. Performance Goals may be based on the attainment of one or any combination
of the following metrics, and which may be established on an absolute or
relative basis for the Company as a whole or any of its subsidiaries, operating
divisions or other operating units:
(i)    Earnings (either in the aggregate or on a per-share basis);
(ii)    Funds from Operations (either in the aggregate or on a per-share basis);
(iii)    Net income or loss (either in the aggregate or on a per-share basis);
(iv)     Cash Available for Distribution per share;




--------------------------------------------------------------------------------




(v)     Cash flow provided by operations (either in the aggregate or on a
per-share basis);
(vi)     Investment spending or growth or rate of growth in investment spending;
(vii)     Free cash flow (either in the aggregate or on a per-share basis);
(viii)     Reductions in expense levels, determined either on a Company-wide
basis or in respect of any one or more business units;
(ix)     Operating cost management and employee productivity;
(x)     Return measures (including return on assets, equity or invested capital,
whether at the shareholder level, a subsidiary level or an operating unit or
division level);
(xi)     Share price (including attainment of a specified per-share price during
the Plan Year; growth measures and total shareholder return or attainment by the
shares of a specified price for a specified period of time);
(xii)    EBITDA measures;
(xiii)     Growth or rate of growth of any of the above-listed business
criteria;
(xiv)     Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, cost
targets, and goals relating to acquisitions or divestitures; and/or
(xv)    Achievement of business or operational goals such as market share and/or
business development;
provided that applicable Performance Goals may be applied on a pre- or post-tax
basis; and provided further that the Committee may, when the applicable
Performance Goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, and any unusual, nonrecurring
gain or loss, regardless of whether excludable or otherwise dealt with under
GAAP.
In the case of Participants who are not Covered Employees, Performance Goals may
be based on such other financial or individual goals as the Committee may
establish.
(b)    In the case of Covered Employees, the Committee shall establish
Performance Goals which state, in terms of an objective formula or standard, the
method for computing the amount of compensation payable if the goal is attained
and which otherwise satisfies the requirements of Section 162(m) of the Code, so
that the Awards paid if the Performance Goals are attained will be deductible by
the Company.
(c)    With respect to corporate and individual Performance Goals, the Committee
shall specify a minimum level of performance below which no Award will be paid
for attainment of corporate or individual objectives. The Committee shall also
specify the levels of corporate performance at which the target and maximum
Award will be earned for attainment of corporate and individual objectives. The
Performance Goals established by the Committee may (but need not) be different
for each Plan Year and different Performance Goals may apply to different
Participants. For purposes of certain of the Performance Goals established under
Section 3(a) above:
(i)    “Cash Available for Distribution” for any Plan year means Funds from
Operations plus other amortization and minus maintenance capital expenditures
and principal payments on indebtedness.
(ii)    “EBITDA” for any Plan Year means earnings before interest, taxes,
depreciation and amortization.
(iii)    “Funds from Operations” for any Plan Year means funds from operations
or funds from operations as adjusted as described in the Company’s most recently
filed Annual Report on Form 10-K, excluding significant non-recurring items as
may be determined by the Committee.
(iv)    “GAAP” means generally accepted accounting principles, as in effect from
time to time.




--------------------------------------------------------------------------------




(v)    Measurement of Funds from Operations shall be determined in accordance
with the Company’s audited consolidated financial statements as included in the
applicable Annual Report on Form 10-K.
4.    AWARDS.
(a)    IN GENERAL. Within the first 90 days of each Plan Year or, if earlier or
later, the latest permissible date under Section 162(m) of the Code, the
Committee shall determine the Participants and specify the Performance Goals
applicable to such Participants for such Plan Year and the extent to which
target Awards will be increased or decreased for attainment of Performance Goals
that are above or below target. Unless otherwise provided by the Committee in
its discretion in connection with termination of employment, payment of an Award
for a particular Plan Year shall be made only if and to the extent the
Performance Goals with respect to such Plan Year are attained and only if the
Participant is employed by the Company or one of its subsidiaries on the last
day of such Plan Year.
(b)    DISCRETIONARY ADJUSTMENTS. The Committee may, taking into account such
factors as it deems relevant, adjust the amount payable to any Participant as a
result of the level of performance attained relative to corporate Performance
Goals for the Plan Year.
(c)    LIMITATION ON AWARDS. Notwithstanding anything to the contrary contained
in this Plan, the maximum Award which may be earned by any Participant under the
Plan in respect of any Plan Year shall not exceed 200% of the Participant’s base
salary payable with respect to the calendar year in which Plan Year commences;
PROVIDED, HOWEVER, that such amount shall not exceed $3,000,000.
(d)    TIME OF PAYMENT. Generally and unless otherwise determined by the
Committee, all payments in respect of Awards granted under this Section 4 shall
be made no later than 90 days after the end of the Plan Year. In no event will
any payment be made later than March 15th of the calendar year following the
year in which the Committee (or its delegate in the case of non-Covered
Employees) certifies or determines that the Awards are to be paid. In the case
of Covered Employees, unless otherwise determined by the Committee in connection
with a Covered Employee’s termination of employment, such payments shall be made
only after achievement of the Performance Goals has been certified by the
Committee. In all other cases, such payments shall be made only if approved by
the Committee in accordance with the provisions of the Plan. Unless otherwise
determined by the Committee, a Participant must be employed on the date of such
payment to be eligible to receive such payment.
(e)    FORM OF PAYMENT. Unless an alternative equity form of payment is elected
in accordance with Section 5, payment of each Participant’s Award for any Plan
Year shall be made in cash, less the appropriate withholding taxes as set forth
in Section 7(c).
5.    COMPENSATION PAID IN COMMON SHARES.
(a)    BONUS SHARES. In lieu of being paid in cash in accordance with Section
4(e) and if authorized by the Committee, a Participant may elect to receive his
Award in Common Shares having a Fair Market Value equal to that of the Award,
less, if applicable, the appropriate withholding taxes as set forth in Section
7(c). Any Common Shares issued in settlement of an Award pursuant to this
Section 5(a) shall be in the form of bonus shares (“Bonus Shares”) issued under
the EPR Properties 2016 Equity Incentive Plan (the “ EPR Equity Plan”) and shall
be subject to and count towards the limit of common shares available for
issuance thereunder.
(b)    RESTRICTED OR DEFERRED SHARES. In lieu of being paid in cash in
accordance with Section 4(e) or being paid in Common Shares on a current basis
in accordance with Section 5(a), a Participant may elect to receive his Award in
Common Shares in the form of restricted shares (“Restricted Shares”) or deferred
shares (“Deferred Shares”) issued under the EPR Equity Plan.
(i)    If the Participant is eligible to receive an Award of Common Shares in
the form of Restricted Shares or Deferred Shares, and the Award is for
materially greater value than the cash Award that would otherwise have been
payable under Section 4(e), the Participant’s election to receive the Restricted
Share or Deferred Share Award may be made at any time 30 days before the Award
would have been paid under Section 4(e).
(ii)    If the Participant is eligible to receive an Award of Common Shares in
the form of Restricted Shares or Deferred Shares, and the Award is for less than
a materially greater value than the cash Award that otherwise would have been
payable under Section 4(e), the Participant’s election to receive the Restricted
Share or Deferred Share Award may be made no later than six months before the
end of the Plan Year for which the Award relates in accordance with the
performance-based compensation initial deferral election rules under Section
409A of the Code.




--------------------------------------------------------------------------------




(iii)    For purposes of this Section 5(b), whether an Award of Restricted
Shares or Deferred Shares is of “materially greater value” than the original
cash Award that otherwise would have been payable under Section 4(e) shall be
determined in good faith by the Committee or its delegate based on all available
guidance, formal and informal, relating to Section 409A of the Code from the
Internal Revenue Service, the United States Treasury Department and any of their
respective representatives.
6.    ADMINISTRATION.
(a)    The Plan shall be administered by the Committee. The Committee shall have
the authority, in its sole discretion, to administer the Plan and to exercise
all the powers and authorities either specifically granted to it under the Plan
or necessary or advisable in the administration of the Plan, including, without
limitation, (i) to grant Awards, (ii) to determine the persons to whom and the
time or times at which Awards shall be granted, (iii) to determine the terms,
conditions, restrictions and Performance Goals relating to any Award, (iv) to
make adjustments in the Performance Goals in response to changes in applicable
laws, regulations, or accounting principles, (v) to make discretionary
adjustments in the amounts payable upon attainment of Performance Goals, (vi) to
construe and interpret the Plan, (vii) to prescribe, amend and rescind rules and
regulations relating to the Plan, and (viii) to make all other determinations
deemed necessary or advisable for the administration of the Plan; PROVIDED,
HOWEVER, that the Committee may in no event exercise its discretion with respect
to matters pertaining to Covered Employees in a manner that would cause Awards
awarded under the Plan not to qualify as performance-based compensation for
purposes of Section 162(m) of the Code and the regulations thereunder.
(b)    DELEGATION. The Committee may delegate to one or more of its members or
one or more agents such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan. All decisions, determinations
and interpretations of the Committee, including, without limitation, decisions
as to an employee’s selection as a Participant, whether individual or corporate
Performance Goals have been attained and the amount of an Award or Awards to
which the Participant is entitled, shall be final and binding on all persons,
including the Company, the Participant (or any person claiming any rights under
the Plan from or through any Participants) and any shareholder. No member of the
Board or the Committee shall be liable for any action taken or determination
made in good faith with respect to the Plan or any Award granted hereunder.
7.    MISCELLANEOUS.
(a)    GOVERNMENTAL COMPLIANCE. The Plan and the granting of Awards, and other
obligations of the Company under the Plan shall be subject to all applicable
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required.
(b)    NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in the Plan or in any Award
granted shall confer upon any Participant the right to continue in the employ of
the Company or any of its subsidiaries or to be entitled to any remuneration or
benefits not set forth in the Plan or to interfere with or limit in any way the
right of the Company to terminate such Participant’s employment.
(c)    WITHHOLDING TAXES. The Company or subsidiary employing any Participant
shall deduct from all payments and distributions under the Plan any taxes
required to be withheld by federal, state or local or other governmental
authority.
(d)    AMENDMENT AND TERMINATION OF THE PLAN. The Board may at any time and from
time to time alter, amend, suspend, or terminate the Plan in whole or in part;
PROVIDED, HOWEVER, that no amendment which requires shareholder approval in
order for the compensation paid under the Plan to continue to be able to qualify
for the “performance-based compensation” exception under Section 162(m) of the
Code as it relates to Covered Employees shall be effective unless the same shall
be approved by the requisite vote of the shareholders of the Company.
Notwithstanding the foregoing, no amendment shall adversely affect the right of
any Participant, without such Participant’s consent, to receive an Award
theretofore granted under the Plan or, once a Participant has been notified of
his selection as a Participant and of the amount of his target Award for a Plan
Year, to have his right to receive an Award be determined in accordance with the
provisions of the Plan as in effect immediately prior to such amendment.
(e)    PARTICIPANT RIGHTS. No Participant shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment
among Participants.
(f)    DESIGNATION OF BENEFICIARY. A Participant may designate a beneficiary or
beneficiaries who shall receive payment of any Award earned under the Plan in
the event of the Participant’s death prior to payment. The Participant may,




--------------------------------------------------------------------------------




at any time, change or revoke such designation. A beneficiary designation, or
revocation of a prior beneficiary designation, will be effective only if it is
made in writing signed by the Participant and received by the Secretary of the
Company.
(g)    GOVERNING LAW. The Plan and the rights of all persons claiming hereunder
shall be construed and determined in accordance with the laws of the State of
Missouri without giving effect to the choice of law principles thereof.
8.    TERM.     This Plan shall continue in effect until terminated by the
Company’s Board of Trustees.




